19-1838
Smith v. Dodge
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
10th day of February, two thousand twenty-one.

Present:
            DEBRA ANN LIVINGSTON,
                   Chief Judge,
            JOSÉ A. CABRANES,
            GERARD E. LYNCH,
                   Circuit Judges.
_____________________________________

FREDERICK SMITH,

                      Plaintiff-Appellant,

                 v.                                                  19-1838

C.O. STEVEN DODGE, C.O. JASON ASHLINE, C.O.
PETER MCNALLY, SERGEANT WILLIAM MURRAY,

                  Defendants-Appellees.
_____________________________________

For Defendants-Appellees:                    BRIAN D. GINSBERG, Assistant Solicitor General
                                             (Barbara D. Underwood, Solicitor General, Andrea
                                             Oser, Deputy Solicitor General, Jonathan D. Hitsous,
                                             Assistant Solicitor General, on the brief) for Letitia
                                             James, Attorney General for the State of New York,
                                             Albany, NY.

For Plaintiff-Appellant:                     ANNETTE G. HASAPIDIS, Hasapidis Law Offices,
                                             Ridgefield, CT.


                                                  1
        Appeal from a judgment of the United States District Court for the Northern District of

New York (D’Agostino, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is VACATED, and the case is REMANDED

with instructions to the district court.

        Plaintiff Frederick Smith (“Smith”) appeals from a May 24, 2019 judgment of the United

States District Court for the Northern District of New York granting summary judgment in favor

of Defendants Steven Dodge, Jason Ashline, Peter McNally, and William Murray (together,

“Defendants”). Smith alleges that on September 9, 2015, Defendants assaulted him, violating his

Eighth Amendment rights. Defendants argue that Smith’s suit is barred by the Prison Litigation

Reform Act’s (“PLRA”) exhaustion requirement. 42 U.S.C. § 1997e(a). In particular, they contend

that Smith failed to comply with the prison’s grievance procedure when he filed an untimely

grievance complaining of the alleged assault. Smith alleges that he endeavored to submit a timely

grievance but could not do so as a result of the prison staff’s malfeasance. The district judge

concluded that Smith failed to raise a genuine issue of material fact as to exhaustion and

accordingly granted summary judgment to Defendants. We assume the parties’ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

                                           *     *       *

        We review a district court’s grant of summary judgment de novo. Hayes v. Dahlke, 976

F.3d 259, 267 (2d Cir. 2020). Summary judgment is only appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). When considering a motion for summary judgment, courts

“resolve all ambiguities and draw all permissible factual inferences in favor of the party against

whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012)
                                                 2
(quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)). That said, “conclusory statements

or mere allegations [are] not sufficient to defeat a summary judgment motion.” Id. (quoting Davis

v. New York, 316 F.3d 93, 100 (2d Cir. 2002)).

       New York’s inmate grievance system has three steps. Smith admittedly did not complete

all three, but argues that his failure to do so is excused. Consistent with Supreme Court precedent,

this Court has explained that an inmate need not exhaust remedies that are formally or functionally

unavailable. Hayes, 976 F.3d at 268. In particular,

       [a]n administrative procedure is “unavailable” when (1) “it operates as a simple
       dead end – with officers unable or consistently unwilling to provide any relief to
       aggrieved inmates;” (2) the scheme is “so opaque that it becomes, practically
       speaking, incapable of use,” meaning that “some mechanism exists to provide
       relief, but no ordinary prisoner can discern or navigate it;” or (3) “when prison
       administrators thwart inmates from taking advantage of a grievance process
       through machination, misrepresentation, or intimidation.”

Id. (quoting Ross v. Blake, 136 S. Ct. 1850, 1859–60 (2016)). Smith principally argues that the

third of these exceptions applies because officers intercepted his grievances and therefore

prevented them from being timely.

       Smith acknowledges that, because he failed to file a proper counterstatement of material

facts, the facts in Defendants’ statement of material facts are deemed admitted, provided they are

supported by the record. He contends, however, that even after those facts are admitted, the

affidavit he submitted is sufficient to defeat a motion for summary judgment. The district judge

deemed Smith’s allegations “conclusory” and specifically reasoned that “Plaintiff offers no

evidence to suggest (1) that he mailed his grievance on the day it was dated, (2) who the grievance

was given to for mailing, or (3) whether his attempt at filing his grievance was thwarted by staff

in any way.” J. App’x at 114.




                                                 3
       Contrary to the district court’s characterization, Smith’s affidavit contains a number of

specific factual allegations. Smith alleges, inter alia, that he submitted not one but two grievances

in connection with the purported assault on September 9th. He further asserts that he submitted the

second grievance because of his concern, after speaking with another inmate, that his first

grievance would be intercepted by prison staff. Smith also claims that he contemporaneously

mailed an additional copy of the second grievance to his lawyers. He specifically alleges that the

second grievance was picked up by a corrections officer on September 29th and that he sent a

follow up letter to prison authorities with copies of both grievances on October 15th. According to

his affidavit, Smith received notice in late October that his second grievance was untimely. 1 Smith

alleges that other grievances he submitted during this period also went missing, but that he

subsequently received notice that they had been received and accepted. Smith asserts that all these

grievances were interfered with as a result of his repeated complaints about the September 9th

incident.

       We conclude that the district court erred in disregarding these allegations as conclusory.

On remand, the district court should evaluate in the first instance whether Smith’s non-conclusory

factual allegations raise a genuine issue of material fact as to exhaustion. Accordingly, we

VACATE the judgment of the district court and REMAND the case for further proceedings

consistent with this summary order.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




1
 Defendants’ statement of material facts states that the grievance office received Smith’s grievance on
October 22nd.
                                                  4